DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/05/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2022 and 05/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multi-gate Metal-Oxide-Semiconductor Field Effect Transistor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doris et al. (PG Pub 2017/0069763; hereinafter Doris).


    PNG
    media_image1.png
    386
    698
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig.18 provided above, Doris teaches a semiconductor device 100 (para [0034-0081]), comprising: 
a substrate 1; 
a fin (annotated “fin” in Fig. 18 above) protruding from the substrate (see Fig. 18); 
a plurality of nanosheets 5a, 5b disposed on the fin (see Fig. 18);  
a gate 45 (main and sub) disposed on the fin (see Fig. 18), the gate including a main gate portion (annotated “45; main gate” in Fig. 18 above) on the plurality of nanosheets (see Fig. 18), and a plurality of sub-gate portions (annotated “45; sub-gate” in Fig. 18 above) between the plurality of nanosheets and the fin (see Fig. 18);
a source/drain 35 disposed on the fin, an outer edge region of an upper surface (annotated “outer” in Fig. 18 above) of the source/drain being higher in vertical position relative to an inner region thereof  (annotated “inner” in Fig. 18 above)(see Fig. 18), and 
a plurality of insulating spacers 20 disposed on sidewalls of the plurality of sub-gate portions (see Fig. 18), 
wherein the plurality of sub-gate portions include a first sub-gate portion (annotated “45; 1st sub-gate” in Fig. 18 above), and a second sub-gate portion (annotated “45; 2nd sub-gate” in Fig. 18 above) disposed above the first sub-gate portion (see Fig. 18), and a vertical height of the first sub-gate portion is different from a vertical height of the second sub-gate portion (see Fig. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doris et al. (PG Pub 2017/0069763; hereinafter Doris) and Sun et al. (PG Pub 2017/0309719; hereinafter Sun).

    PNG
    media_image2.png
    403
    469
    media_image2.png
    Greyscale

Regarding claim 7, refer to the mark-ups of Fig. 9 and Fig.18 provided above, Doris teaches a semiconductor device 100 (para [0034-0081]), comprising: 
a substrate 1; 
a fin (annotated “fin” in Fig. 18 above) protruding from the substrate (see Fig. 18); 
a plurality of nanosheets 5a, 5b disposed on the fin (see Fig. 18);  
a gate 45 (main and sub) disposed on the fin (see Fig. 18), the gate including a main gate portion (annotated “45; main gate” in Fig. 18 above) on the plurality of nanosheets (see Fig. 18), and a plurality of sub-gate portions (annotated “45; sub-gate” in Fig. 18 above) between the plurality of nanosheets and the fin (see Fig. 18);
a source/drain 35 disposed on the fin, a central portion of the source/drain (annotated central” in Fig. 18 above) having a level lower than that of an outer portion thereof (annotated “outer” in Fig. 18 above) with respect to the substrate (see Fig. 18); 
a plurality of insulating spacers 20 disposed on sidewalls of the plurality of sub-gate portions (see Fig. 18); and 
a plurality of spaces 30’ (see Fig. 9) directly contacting portions of the plurality of insulating spacers 20, wherein each of the plurality of insulating spacers has at least one of a convex sidewall and a concave sidewall (see Fig. 9).
Doris does not explicitly teach the plurality of spaces comprise air.
In the same field of endeavor, refer to Fig. 2A through Fig. 2F1, Sun teaches a method of forming a nanowire structure (para [0022-0034]) comprises: a plurality of nanosheets 212,214 (para [0024]) disposed on a fin 206 (para [0024]); and a plurality of insulating spacers 226 (para [0030]); wherein a plurality of air spaces 230 (para [0031]) directly contacting portions of the plurality of insulating spacers (see Fig. 2E1)
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of spaces of Doris comprise air, as taught by Sun, to “reduce parasitic capacitance and minimum device leakage” (para [0034]).
	Regarding claim 8, refer to the figures cited above, in the combination of Doris and Sun, Doris teaches a sidewall (left or right sidewall) of each of the plurality of insulating spacers 20, which faces a corresponding sub-gate portion (see annotated Fig. 18 above) among the plurality of sub-gate portions, has a convex shape toward the corresponding sub-gate portion (see Fig. 18).
Regarding claim 9, refer to the figures cited above, in the combination of Doris and Sun, Doris teaches a sidewall (left or right sidewall) of each of the plurality of insulating spacers 20, which faces the source/drain 35, is concaved inward (see Fig. 18).
Regarding claim 10, refer to the figures cited above, in the combination of Doris and Sun, Doris teaches outer sidewalls of the plurality of insulating spacers 20 toward the source/drain 35 are shifted inward from sidewalls of the plurality of nanosheets 5a, 5b (see Fig. 18).
Regarding claim 11, refer to the figures cited above, in the combination of Doris and Sun, Doris teaches the plurality of insulating spacers 20 include a first spacer 20 (annotated “1st spacer” in Fig. 9 above), and a second spacer 20 (annotated “2nd spacer” in Fig. 9 above) disposed above the first spacer (see Fig. 9), and a side surface of a sidewall of the first spacer is inclined with respect to the substrate, and a side surface of a sidewall of the second spacer is vertical with respect to the substrate (see Fig. 9).
Regarding claim 12, refer to the figures cited above, in the combination of Doris and Sun, Doris teaches sidewalls of an insulating spacer 20 (annotated “1st spacer” in Fig. 9 above), which is relatively closer to the substrate 1 among the plurality of insulating spacers 20, are inclined with respect to the substrate (see Fig. 9).

3.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doris and Sun, as applied to claim 7 above, and further in view of Chang et al. (PG Pub 2017/0236900; hereinafter Chang).
Regarding claim 16, refer to the figures cited above, in the combination of Doris, Kim and Klaus, Doris teaches the source/drain 35 and the plurality of nanosheets 5a, 5b (see Fig. 18). He does note explicitly teach “the source/drain has a concave and convex surface in a direction of the plurality of nanosheets.”

    PNG
    media_image3.png
    623
    351
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 13 and Fig. 14-provided above, Chang teaches a field effect transistor (para [0030-0062]) comprising: a source/drain 1204 (para [0050]) has a concave and convex surface in a direction of a plurality of nanosheets 104,106 (para [0031]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the source/drain to have a concave and convex surface in the direction of a plurality of nanosheets, as taught by Chang, since “growth follows a crystalline growth pattern that follows the crystalline structure of the facing surface of the protruding channel material” (para [0050]).

4.	Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doris et al. (PG Pub 2017/0069763; hereinafter Doris), Kim et al. (PG Pub 2008/0017934; hereinafter Kim) and Klaus et al. (PG Pub 2010/0038687; hereinafter Klaus).
Regarding claim 17, refer to the mark-ups of Fig. 9 and Fig.18 provided above, Doris teaches a semiconductor device 100 (para [0034-0081]), comprising: 
a substrate 1; 
a plurality of nanosheets 5a,5b on the substrate; 
a gate 45 (main and sub-gate portions) disposed on the substrate, the gate including a plurality of sub-gate portions 45 (see annotated Fig. 18 above); 
a source/drain 35 disposed on the substrate, a central portion (annotated “central” in Fig. 18 above) of the source/drain having a level lower than that of an outer portion (annotated “outer” in Fig. 18 above) thereof with respect to the substrate (see Fig. 18); and 
a plurality of insulating spacers 20 disposed on sidewalls of the plurality of sub-gate portions (see Fig. 18).
Although, Doris teaches the plurality of nanosheets, he does not explicitly teach a fin protruding from the substrate; wherein a plurality of nanosheets are disposed on a fin.

    PNG
    media_image4.png
    366
    492
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 6-provided above, Kim teaches a wire-type semiconductor device (para [0057-0100]) comprising: a fin 120 (para [0059]) protruding from a substrate 105 (para [0059]); wherein a plurality of nanosheets 120a,120b,125a,125b (para [0058]) are disposed on the fin (see Fig. 6).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the nanosheets disposed on a fin, as taught by Kim, to simplify the process of forming the nanosheets (para [0062-0064]).
Although, Doris teaches the gate, he does not teach the material composition of the gate as including molybdenum.

    PNG
    media_image5.png
    283
    488
    media_image5.png
    Greyscale

In the same field of endeavor, refer to Fig. 2-provided above, Klaus teaches an electronic device (para [0020-0032]) comprising: a gate electrode 214 (para [0025]); wherein the gate electrode includes molybdenum (para [0025]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode of Doris, comprise molybdenum, as taught by Klaus, for the purpose of choosing a well-known and suitable conductive material composition.
	Regarding claim 19, refer to the figures cited above, in the combination of Doris, Kim and Klaus, Doris teaches each of the plurality of insulating spacers 20 has at least one of a convex sidewall and a concave sidewall (see Fig. 18).
5.	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doris, Kim and Klaus, as applied to claim 17 above, and further in view of Chang et al. (PG Pub 2017/0236900; hereinafter Chang).
Regarding claim 18, refer to the figures cited above, in the combination of Doris, Kim and Klaus, Doris teaches the source/drain 35 and the plurality of nanosheets 5a, 5b (see Fig. 18). He does note explicitly teach “the source/drain has a concave and convex surface in a direction of the plurality of nanosheets.”
In the same field of endeavor, refer to Fig. 13 and Fig. 14-provided above, Chang teaches a field effect transistor (para [0030-0062]) comprising: a source/drain 1204 (para [0050]) has a concave and convex surface in a direction of a plurality of nanosheets 104,106 (para [0031]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the source/drain to have a concave and convex surface in the direction of a plurality of nanosheets, as taught by Chang, since “growth follows a crystalline growth pattern that follows the crystalline structure of the facing surface of the protruding channel material” (para [0050]).

	
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Cheng et al. (PG Pub 2020/0027959) teaches a nanosheet transistor (i.e. MOSFET) has bilayer spacer vertically arranged along gate and nanosheet stacked channels, and metal conductor filled contacts arranged on top surface and portion of inner sidewall of source/drain region.
	b. Wong et al. (PG Pub 2022/0328648) teaches spacers for a nano-based device.
	c. Lin et al. (PG Pub 2022/0320276) teaches epitaxial structures for semiconductor devices.
	d. Huang et al. (PG Pub 2022/0028786) teaches a semiconductor device and the manufacturing method thereof.
e. Frougier et al. (PG Pub 2021/0043727) teaches an gate-all-around field effect transistor.

Allowable Subject Matter
7.	Claims 2-6, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, the vertical height of the first sub-gate portion is greater than the vertical height of the second sub-gate portion.
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, the plurality of insulating spacers include a first spacer disposed on a sidewall of the first sub-gate portion, and a second spacer disposed on a sidewall of the second sub-gate portion, and a vertical height of the second spacer is greater than the vertical height of the second sub-gate portion. Claims 4-6 would be allowable, because they depend on allowable claim 3.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, the plurality of sub-gate portions include a first sub-gate portion and a second sub-gate portion, a vertical height of the first sub-gate portion being greater than a vertical height of the second sub-gate portion.  Claims 14-15 would be allowable, because they depend on allowable claim 13.
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, the gate includes a main gate portion on the plurality of nanosheets, and the plurality of sub-gate portions between the plurality of nanosheets and the fin, the plurality of sub-gate portions include a first sub-gate portion, and a second sub- gate portion disposed above the first sub-gate portion, and a vertical height of the first sub-gate portion is greater than a vertical height of the second sub-gate portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895